Citation Nr: 0913547	
Decision Date: 04/10/09    Archive Date: 04/21/09

DOCKET NO.  04-33 959	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for impotence, 
including as secondary to service-connected diabetes 
mellitus.  

3.  Entitlement to service connection for peripheral vascular 
disease (claimed as circulatory problems), including as 
secondary to service-connected diabetes mellitus.  

4.  Entitlement to service connection for degenerative joint 
disease of the cervical spine (also claimed as an arm 
condition).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel


INTRODUCTION

The Veteran had active duty from September 1969 to July 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.  The Veteran's file was subsequently transferred 
to the RO in Montgomery, Alabama.  

The Veteran testified at a videoconference hearing before the 
Board in October 2007; the undersigned Veterans Law Judge 
presided.  

In January 2008, the Board issued a decision that, inter 
alia, remanded the Veteran's claims for service connection 
for PTSD, impotence, peripheral neuropathy, peripheral 
vascular disease, and cervical and lumbar spine disorders.  A 
rating decision in March 2008 granted service connection for 
peripheral neuropathy and for degenerative joint disease of 
the lumbar spine; the record does not reflect that the 
Veteran has disagreed with either the ratings or the 
effective dates that were assigned for those disabilities.  
Therefore, no issue concerning those disabilities remains for 
appellate consideration.  See Grantham v. Brown, 114 F.3d 
1156 (Fed. Cir. 1997).  

The issue concerning service connection for PTSD is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  


FINDINGS OF FACT

1.  The greater weight of the evidence shows that the 
Veteran's impotence began several years after his separation 
from service and is not due to service or to his service-
connected diabetes mellitus.  

2.  The greater weight of the evidence shows that the Veteran 
does not have peripheral vascular disease.  

3.  The greater weight of the evidence shows that the 
Veteran's cervical spine disorder began many years after his 
separation from service and is not due to service.  


CONCLUSIONS OF LAW

1.  The criteria are not met for service connection for 
impotence.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.310 (2008).  

2.  The criteria are not met for service connection for 
peripheral vascular disease.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. § 3.303 (2008).  

3.  The criteria are not met for service connection for 
degenerative joint disease of the cervical spine.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Analysis 

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service 
connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Disability that is proximately due to or the result of a 
service-connected disease or injury also shall be service-
connected.  38 C.F.R. § 3.310(a).  But medical evidence is 
required to show this secondary cause-and-effect 
relationship; mere lay opinion will not suffice.  See Lathan 
v. Brown, 7 Vet. App. 359, 365 (1995).  In addition, service 
connection is permitted for aggravation of a non-service-
connected disability caused by a service-connected condition.  
See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (". . . when 
aggravation of a veteran's non-service-connected condition is 
proximately due to or the result of a service-connected 
condition, such veteran shall be compensated for the degree 
of disability . . . over and above the degree of disability 
existing prior to the aggravation.").  

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and 
arthritis or cardiovascular disease becomes manifest to a 
degree of 10 percent within 1 year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  

Impotence

The Veteran's service treatment records are silent for any 
complaints or clinical findings indicative of impotence.  The 
post-service medical records show that he first had problems 
with impotence in 1979, and vascular studies in July 2000 
revealed a diagnosis of arteriogenic and venogenic impotence.  
He subsequently underwent implantation of a penile prosthesis 
which has provided satisfactory function.  

The Veteran has claimed that his impotence was caused by his 
service-connected diabetes mellitus.  

At his Board hearing in October 2007, the Veteran testified 
that he assumed his impotence was due to his diabetes.  

Pursuant to the Board's January 2008 remand, a VA 
compensation examination was conducted in February 2008 to 
obtain a medical opinion as to whether the Veteran's 
impotence was caused by or aggravated by his diabetes.  The 
examiner noted that his impotence began many years before he 
was diagnosed with diabetes mellitus in 2004 and so was not 
caused by the diabetes.  The examiner also indicated that it 
was less likely as not that the diabetes permanently 
aggravated the Veteran's impotence, since he was now able to 
engage in sexual activity.  In this regard, the Board 
observes that there is no medical or other evidence that 
reflects an increase in the impotence itself after the 
Veteran was diagnosed with diabetes mellitus.  

First, because the record shows that the Veteran's impotence 
began several years after his separation from service and is 
not related to disease or injury incurred in service, service 
connection on the basis of direct service incurrence must be 
denied.  Further, because the medical evidence shows that his 
impotence is not proximately due to his service-connected 
diabetes mellitus and that it was not aggravated by the 
diabetes, service connection on a secondary basis must also 
be denied.  

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the 
appellant's claim, that doctrine is not applicable in the 
current appeal.  38 U.S.C.A. 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1991); Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).  

Peripheral vascular disease

The Veteran's service treatment records are silent for any 
complaints, clinical findings, or diagnosis indicative of 
peripheral vascular disease.  

The post-service VA and private treatment records dated from 
1983 through 2008 are also silent for any complaints, 
clinical findings, or diagnosis of peripheral vascular 
disease.  In fact, some examiners specifically noted either 
that there were no complaints of claudication or that the 
vascular examination was normal.  

A VA compensation examination was conducted in January 2004, 
ostensibly to evaluate the Veteran's arteries.  The Veteran 
complained that his legs had felt cold all the time for the 
previous ten years, worse when it was cold outside.  He also 
reported a burning sensation in his feet.  The only pertinent 
clinical findings noted by the examiner were the absence of 
any clubbing or cyanosis, and 1+ dorsalis pedis and posterior 
tibial pulses.  The examiner diagnosed mild peripheral 
vascular disease.  

At his Board hearing, the Veteran testified that his private 
physician had told him that he had "some circulation 
problems" and that they were due to his diabetes.  

The Veteran was again examined by VA in February 2008 to 
evaluate for possible vascular disease.  The examiner 
reviewed the claims file, noting the Veteran's 
"questionable" history of peripheral vascular disease and 
the reported date of onset in the 1980s.  No pertinent, 
current complaints were noted.  The examiner noted, however, 
that bilateral ankle-brachial indices (ABIs) were normal and 
that bilateral segmental arterial Doppler flow studies of 
both lower extremities were normal.  It was his impression 
that there was no evidence of any significant arterial 
obstruction in either leg.  Finally, the examiner concluded 
that there was no evidence to support a diagnosis of 
peripheral vascular disease.  

The Board observes that, subsequent to the Board's January 
2008 remand, service connection was granted for peripheral 
neuropathy of both legs due to the Veteran's service-
connected diabetes mellitus.  

Service connection requires that the Veteran have the claimed 
disorder.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  In 
this case, although a VA examiner in January 2004 listed a 
diagnosis of mild peripheral vascular disease, that examiner 
did not support the diagnosis with any clinical or laboratory 
findings, other than a notation of apparently reduced pedal 
pulses.  On the other hand, the more recent VA examiner 
provided the results of specific clinical tests to determine 
the presence and severity of vascular disease, and those 
tests failed to reveal any evidence of peripheral vascular 
disease.  The examiner stated that there was no evidence that 
the Veteran had peripheral vascular disease.  

Therefore, the Board finds that the medical evidence shows 
that the Veteran does not now have peripheral vascular 
disease.  Accordingly, service connection for peripheral 
vascular disease must be denied.  

Because the preponderance of the evidence is against the 
appellant's claim, the benefit-of-the-doubt doctrine is not 
applicable in the current appeal.  38 U.S.C.A. 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1991); Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).  

Cervical spine and arm condition

The Veteran's service treatment records are silent for any 
complaints, clinical findings, or diagnosis indicative of a 
cervical spine or arm condition, nor do they reflect any neck 
injury.  The records do show that he was treated for back 
pain on four occasions beginning in September 1970; the 
initial note indicates that he bruised his back getting in a 
bunker.  Diagnoses of lumbosacral strain and chronic low back 
syndrome were assigned.  The report of the Veteran's 
separation examination in July 1971 indicates that 
examination of his spine was normal.  

The post-service treatment records contain the report of a 
December 1999 orthopedic spine consult which notes the 
Veteran's four to six week history of numbness, pain, and 
paresthesias in his left arm.  On examination, there was 
reduced rotation and extension of the neck, both of which 
reproduced the left shoulder pain.  The Veteran's shoulders, 
elbows, and wrists had satisfactory motion without pain or 
deformity.  MRI of the cervical spine revealed a significant 
central C3-4 disc herniation resulting in central stenosis, 
as well as probable osteophyte formation.  

The records show that the Veteran subsequently underwent an 
anterior cervical spine fusion in February 2000.  

At his Board hearing, the Veteran testified regarding the 
details of a truck accident during service.  He didn't 
indicate that he had any specific neck or arm symptoms during 
service, but stated that when he later began having problems 
and told a private doctor about the accident in service, the 
doctor indicated that that accident was probably the cause of 
his problem.  

A VA compensation examiner in February 2008 noted that the 
Veteran denied any neck injury, except in a truck accident 
while in Vietnam in 1970.  He reported to the examiner that 
he had constant moderate pain radiating down his left arm, 
along with intermittent numbness and tingling.  X-rays 
revealed an anterior cervical fusion at C3-6, degenerative 
disease of the cervical spine with marginal osteophytes and 
mild narrowing of the C6-7 disc space, and mild degenerative 
changes in the left acromioclavicular joint.  The examiner 
stated that, although the Veteran reported that he had 
injured his neck in Vietnam, he could find no objective 
evidence to support the claim.  The examiner opined that it 
was less likely as not that the Veteran's current neck and 
shoulder condition was related to service.  

The Board finds credible the Veteran's current report and 
hearing testimony that he sustained an injury to his neck 
(along with his back) during service.  However, the service 
treatment records do not reflect any pertinent complaints or 
clinical findings during service.  Nor do the post-service 
treatment records show any complaints or clinical findings 
concerning his neck or arm for well over 20 years after his 
separation from service.  Moreover, the February 2008 VA 
examiner provided an unfavorable medical opinion as to the 
relationship between the Veteran's current cervical spine 
disorder and an injury during service  - either the one 
documented in the service treatment records or the injury 
reported by the Veteran.  

Therefore, the Board concludes that the criteria for service 
connection are not met for a cervical spine and left arm 
disorder, on either a direct service incurrence basis or a 
presumptive basis.  

Again, as the preponderance of the evidence is against the 
appellant's claim, the benefit-of-the-doubt doctrine is not 
applicable in the current appeal.  38 U.S.C.A. 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1991); Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).  

II.  Duties to notify and to assist

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002). Proper notice must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide; and (4) must ask the claimant to provide any 
evidence in his possession that pertains to the claim in 
accordance with 38 C.F.R. § 3.159(b)(1).

In the present case, VA satisfied its duty to notify by means 
of a December 2003 letter from the agency of original 
jurisdiction (AOJ) to the appellant.  The letter informed the 
appellant of what evidence was required to substantiate his 
claims, and of his and VA's respective duties for obtaining 
evidence.  The appellant was also asked to submit evidence 
and/or information in his possession to the AOJ.  This notice 
was given to the veteran before the adverse decision in May 
2004.  

In March 2006, the RO notified the veteran of the information 
and evidence necessary to establish the downstream elements 
of a rating and the effective date for a rating, as required 
by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
The Board acknowledges that this specific notice was given 
after the adverse decision that is the subject of this 
appeal, but the Board finds that the purpose behind the 
notice requirement has been satisfied because the appellant 
has been afforded a meaningful opportunity, including at a 
hearing, to participate effectively in the processing of his 
claim and appeal.  For these reasons, it is not prejudicial 
to the appellant for the Board to proceed to finally decide 
this appeal.  

The law also requires VA to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2008).  This "duty to assist" ordinarily contemplates that 
VA will help a claimant obtain records relevant to the claim, 
whether or not the records are in Federal custody.  

In this case, the Board finds that the duty to assist has 
been fulfilled.  During the course of this appeal, the 
veteran has been afforded several VA compensation 
examinations, and VA treatment records covering the entire 
period of the appeal have been received.  No further 
development action is necessary.  


ORDER

Service connection for impotence is denied.  

Service connection for peripheral vascular disease is denied.  

Service connection for degenerative joint disease of the 
cervical spine is denied.  


REMAND

The record shows that service connection for PTSD was 
previously denied primarily on the basis that a stressor for 
the Veteran's diagnosed PTSD had not been verified and 
because he had not provided adequate information regarding 
his claimed stressor to permit further development for 
verification.  However, in April 2008, after the issuance of 
a supplemental statement of the case in April 2008, the 
Veteran submitted additional information regarding his 
claimed PTSD stressor, specifically, a narrow time frame and 
location for the occurrence of the events.  Therefore, the 
AMC should refer the appropriate documents and information to 
the U.S. Army & Joint Services Records Research Center 
(JSRRC) (formerly the U.S. Armed Services Center for Unit 
Records Research (CURR)) and request verification of the 
veteran's claimed stressors.  Next, the Veteran should be 
scheduled for an examination to determine whether he 
currently has a PTSD, and, if one or more stressors are 
verified, to determine whether he currently has PTSD due to 
that/those stressor(s).  

Accordingly, the case is REMANDED for the following actions:

1.  Review the file in detail and prepare 
a summary of the Veteran's claimed 
stressors.  The summary and all 
associated documents should be sent to 
U.S. Army and Joint Services Records 
Research Center (JSRRC), Kingman 
Building, Room 2C08, 7701 Telegraph Road, 
Alexandria, VA, 22315-3852.  JSRRC should 
be requested to provide any information 
that might corroborate the Veteran's 
alleged in-service stressors. 

2.  Any information obtained should be 
associated with the claims file.  If the 
search efforts produce negative results, 
documentation to that effect should be 
placed in the claims file.  

3.  After receiving a response from the 
JSRRC, schedule the Veteran for a 
complete and thorough VA examination by a 
psychiatrist.  The claims file should be 
reviewed by the examiner as part of the 
examination.  All indicated studies, 
tests, and evaluations deemed necessary 
should be performed, but should 
specifically include psychological 
testing that includes tests to determine 
whether the veteran in fact has PTSD.  A 
diagnosis of PTSD under DSM IV criteria 
should be made or ruled out.  If PTSD is 
diagnosed, the examiner should identify 
the specific stressor(s) supporting the 
diagnosis.  If PTSD is not diagnosed, the 
examiner should explain why the diagnosis 
was not made.  The examiner's report 
should also indicate whether any other 
chronic acquired psychiatric is present.  
The examiner should also state the 
likelihood (50 percent probability or 
greater) that any current chronic 
acquired psychiatric disorder other than 
PTSD is due to service or to a service- 
connected disability, or whether it was 
aggravated by a service-connected 
disability.  The examiner's report should 
include complete rationale for all 
opinions expressed.  

4.  After the requested development has 
been completed, readjudicate the 
Veteran's claim for service connection 
for PTSD.  If the benefit sought is not 
granted to his satisfaction, furnish the 
Veteran and his representative with a 
supplemental statement of the case (SSOC) 
and give them an opportunity to respond 
before the record is returned to the 
Board for further review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


